Case 3:19-cv-01226-L-AHG Document 22 Filed 11/14/19 PageID.4702 Page 1 of 5




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                          Case No.: 3:19-cv-01226-L-AHG
12   KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
     POWAY WEAPONS AND GEAR and                            Hon. M. James Lorenz and Magistrate
13
     PWG RANGE); NORTH COUNTY                              Judge Allison H. Goddard
14   SHOOTING CENTER, INC.; BEEBE
     FAMILY ARMS AND MUNITIONS LLC
15
     (d.b.a. BFAM and BEEBE FAMILY
16   ARMS AND MUNITIONS); FIREARMS                         PARTIES’ JOINT MOTION AND
     POLICY COALITION, INC.; FIREARMS                      STIPULATION TO ADOPT
17
     POLICY FOUNDATION; CALIFORNIA                         EXTENDED BRIEFING SCHEDULE
18   GUN RIGHTS FOUNDATION; and
     SECOND AMENDMENT                                    Complaint Filed: July 1, 2019
19
     FOUNDATION,                                         Second Amended Complaint Filed:
20                                           Plaintiffs, November 8, 2019
21   v.
22   XAVIER BECERRA, in his official
23   capacity as Attorney General of the
24   State of California, et al.,
25                                         Defendants.
26

27

28
                                                       1
              PARTIES’ JOINT MOTION AND STIPULATION TO ADOPT EXTENDED BRIEFING SCHEDULE (3:19-CV-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 22 Filed 11/14/19 PageID.4703 Page 2 of 5




 1           Plaintiffs Matthew Jones, et al., and Defendants Xavier Becerra (in his official
 2
     capacity as Attorney General of the State of California) and Brent E. Orick (in his
 3

 4   official capacity as Acting Director of the Department of Justice Bureau of Firearms),

 5   through their respective counsel of record, pursuant to Local Rules 7.1 and 7.2 hereby
 6
     jointly move the Court to adopt the stipulated briefing schedule for Plaintiffs’ motion
 7

 8   for preliminary injunction (Dkt. No. 21) set forth below and continue the December

 9   16, 2019 hearing to a date in early 2020 consistent with the stipulated briefing
10
     schedule below.
11

12      I.     FACTUAL AND PROCEDURAL BACKGROUND

13           Plaintiffs filed their initial complaint on July 1, 2019. ECF No. 1. Plaintiffs
14
     then filed their First Amended Complaint for Declaratory and Injunctive Relief (FAC)
15

16   on July 30, 2019, and served the FAC and summons on August 1, 2019. ECF No. 3;

17   ECF No. 5 at 1, n.2. Defendants filed and served their Answer to the FAC on
18
     August 22, 2019. ECF No. 5. Parties attended a Case Management Conference
19

20   (CMC) on October 9, 2019, pursuant to Magistrate Judge Goddard’s Order.
21   Dkt. No. 9. At the CMC, Plaintiffs’ counsel discussed the likelihood of California
22
     Governor Gavin Newsom signing Senate Bill 61 (SB 61) soon after the CMC.
23

24           On October 11, 2019, Governor Newsom signed SB 61 into law. As discussed
25   at the CMC, Plaintiffs withdrew their original motion for preliminary injunction on
26
     October 18, 2019, and parties’ counsel met and conferred regarding the changes made
27

28   in Plaintiffs’ Second Amended Complaint.                 Thereafter, the parties, through their
                                                       2
              PARTIES’ JOINT MOTION AND STIPULATION TO ADOPT EXTENDED BRIEFING SCHEDULE (3:19-CV-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 22 Filed 11/14/19 PageID.4704 Page 3 of 5




 1   counsel, agreed to stipulate to allow Plaintiffs to file their Second Amended
 2
     Complaint.
 3

 4         On November 8, 2019, after receiving the Court’s order granting Plaintiffs

 5   leave to file their Second Amended Complaint, Plaintiffs filed their Second Amended
 6
     Complaint. ECF Nos. 19, 20. Plaintiffs then filed a new preliminary injunction
 7

 8   motion on November 12, 2019. ECF No. 21.

 9         At the CMC on October 9, 2019, Magistrate Judge Goddard suggested to
10
     counsel that an extended briefing schedule could help to ensure that the parties submit
11

12   adequate and substantive briefs. The parties agree that an extended briefing schedule

13   will permit them to more fully address the important issues raised by Plaintiffs’
14
     motion, and that therefore good cause exists for this Court to grant the parties’ request
15

16   to adopt the stipulated briefing schedule.

17         WHEREFORE:
18
           The parties, through their respective counsel, stipulate to the following
19

20   deadlines regarding Plaintiffs’ currently pending motion for preliminary injunction:
21         1. Plaintiffs’ motion for preliminary injunction was filed and electronically
22
              served November 12, 2019;
23

24         2. Defendants shall file and electronically serve their opposition to Plaintiffs’
25            motion for preliminary injunction on or before December 27, 2019;
26
           3. Plaintiffs shall file their reply in support of their motion on or before
27

28            January 24, 2020.
                                                      3
             PARTIES’ JOINT MOTION AND STIPULATION TO ADOPT EXTENDED BRIEFING SCHEDULE (3:19-CV-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 22 Filed 11/14/19 PageID.4705 Page 4 of 5
Case 3:19-cv-01226-L-AHG Document 22 Filed 11/14/19 PageID.4706 Page 5 of 5




    2
    3
        November 14, 2019
                                                          XAVIERBECERRA
                                                          Attorney General of California
                                                          STEPAN A. HAYTAYAN
                                                                                                :?
    4                                                     Supervising Depu     tto.t: ey G           eral

    5
    6                                                By:.~~~--~~~~~----
                                                                 E
                                                         JENNIFER1:  SENBERG
    7                                                    Deputy A rney General
    8                                                     Attorneys D.r..D.efe ants Xavier
                                                          Becerra, in his official capacity as
    9                                                     Attorney General of the State of
   10                                                     California, and Brent E. Orick, in his
                                                          official capacity as Acting Director of the
   11                                                     Department of Justice Bureau of Firearms
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
  23
  24
   25
   26
  27
  28
                                                          5
               PARTIES ' ]OINT MOTION AND STIPULATION TO ADOPT EXTENDEDJ3RIEFING SCHEDULE {3: 19-CV-0 I 226-L-AHG)
